Opinion sur Exceptions to Supplemental Adjudication
Lefever, J.,
The question before the court is whether the attempted extinguishment of annuities by Erving W. Close, the annuitant and sole income beneficiary, terminates the trust and *149entitles him to immediate distribution of the principal of the trust.
This question was presented to Judge Hunter in connection with the audit of the third account of the Fidelity-Philadelphia Trust Company, substituted trustee, and Erving W. Close, succeeding trustee. Judge Hunter, by adjudication filed May 7, 1952, decided that the attempted extinguishment of the annuities was void; that the trust has not yet terminated, and that the principal will not be distributable until the death of Erving W. Close.
Exceptions were filed to this adjudication. On June ■27, 1952, the court en banc dismissed these exceptions pro forma and referred the case back to the auditing judge to afford exceptant an opportunity to request the auditing judge to construe the investment clause “to ascertain whether or not that construction provides him with adequate relief.” On November 15, 1952, after further hearing, Judge Hunter filed a supplemental adjudication, in which he ruled, “The instant will contains no express restriction, and is to be construed as expressing testator’s preference for the investments he enumerates, and not as forbidding other legal investments.”
No exceptions were taken to the supplemental adjudication, but exceptant requested the reinstatement of the exceptions to the original adjudication. By decree of Judge Hunter, dated November 18, 1952, the exceptions were reinstated and the case is now before the court on these exceptions.
We are all agreed that Judge Hunter correctly decided the question presently before the court. We, therefore, adopt, as the opinion of the court, his able and comprehensive adjudication in which he carefully considered and disposed of all of the arguments presented to us.
Accordingly, all the exceptions are dismissed.